Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Request for Continued Examination
The request filed on 06/22/2022 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/753,091 is acceptable and a RCE has been established. An action on the RCE follows.
	
This communication is in response to applicant’s 06/22/2022 amendment/responses in the application of FAXER for “PUCCH RESOURCE INDICATION FOR CSI AND HARQ FEEDBACK” filed 04/02/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-30 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 11, 13-14, 21, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEALE (US 2019/0058544 A1), in view of KIM et al. (US 2017/0374658 A1), hereinafter KIM. 
Regarding claim 1, BEALE inherently discloses a method performed by a wireless device (UE served by eNodeB, see ¶ 0158), the method comprising: 
receiving, on a Physical Downlink Control Channel (PDCCH), a downlink-related Downlink Control Information (DCI) message including a grant to schedule a Physical Downlink Shared Channel (PDSCH) transmission and a Physical Uplink Control Channel (PUCCH) resource indicator indicating a Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) resource for the scheduled PDSCH transmission; determining to trigger a Channel State Information (CSI) report in accordance with a CSI request field in the downlink-related DCI message (In order to inform the UEs of the location of their allocated communications resource elements, resource control information specifying downlink resource allocations is conveyed across the PDCCH in a form termed downlink control information (DCI), where resource allocations for a PDSCH are communicated in a preceding PDCCH instance in the same subframe,… for downlink transmissions, scheduling request indicators (SRI) for UEs wishing to be scheduled uplink resources, and feedback of downlink channel state information (CSI) for example, see ¶ 0158); 
determining a PUCCH resource for the triggered CSI report in accordance with the PUCCH resource indicator in the downlink-related DCI message (inherent feature: the physical Uplink Control Channel (PUCCH) may carry control information such as ACK/NACK to the eNodeB for downlink transmissions, scheduling request indicators (SRI) for UEs wishing to be scheduled uplink resources, and feedback of downlink channel state information (CSI) for example, see ¶ 0158); and 
transmitting the CSI report on the determined PUCCH resource (for downlink transmissions, scheduling request indicators (SRI) for UEs wishing to be scheduled uplink resources, and feedback of downlink channel state information (CSI) for example, see ¶ 0158). 
BEALE fails to explicitly disclose that the PUCCH resource indicator indicates a resource for transmitting a HARQ-ACK for scheduled PDSCH transmission. 
In the same field of endeavor, KIM discloses the UE may transmit ACK/NACK information to the BS using the PUCCH format 3. Resource used to transmit the PUCCH format 3 may be configured as a higher layer. Here, the BS may use a specific field within the DCI format to indicate a resource value of the PUCCH format 3 among four resources or more resources configured as a higher layer. For example, the BS may define and use an acknowledge resource indication/indicator (ARI) field within the DCI format or may use a transmission power control (TPC) command field (see ¶ 0204). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate KIM’s teaching in the network taught by BEALE in order to indicate the receiving device (e,g.  UE) when to transmit the feedback ACK/NACK information to the transmitting device (e.g. network node) -thus the network can maintain channel reliability. 

Regarding claim 3, BEALE discloses determining the PUCCH resource for the triggered CSI report further in accordance with the grant to schedule the PDSCH transmission (In order to inform the UEs of the location of their allocated communications resource elements, resource control information specifying downlink resource allocations is conveyed across the PDCCH in a form termed downlink control information (DCI), where resource allocations for a PDSCH are communicated in a preceding PDCCH instance in the same subframe, see ¶ 0158).

Regarding claim 4, BEALE discloses obtaining configuration information associated with interpreting the PUCCH resource indicator (During a resource allocation procedure, UEs thus monitor the PDCCH for DCI addressed to them and once such a DCI is detected, receive the DCI and detect and estimate the data from the relevant part of the PDSCH. Each uplink subframe may include a plurality of different channels, for example a physical uplink communications channel (PUSCH) 305, a physical uplink control channel (PUCCH) 306, and a physical random access channel (PRACH), see ¶ 0158). 
Regarding claim 11, BEALE discloses a wireless device comprising a radio interface and processing circuitry configured to: 
receive, on a Physical Downlink Control Channel (PDCCH), a downlink-related Downlink Control Information (DCI) message including a grant to schedule a Physical Downlink Shared Channel (PDSCH) transmission and a Physical Uplink Control Channel (PUCCH) resource indicator indicating a Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) resource for the scheduled PDSCH transmission; determining to trigger a Channel State Information (CSI) report in accordance with a CSI request field in the downlink-related DCI message (In order to inform the UEs of the location of their allocated communications resource elements, resource control information specifying downlink resource allocations is conveyed across the PDCCH in a form termed downlink control information (DCI), where resource allocations for a PDSCH are communicated in a preceding PDCCH instance in the same subframe,… for downlink transmissions, scheduling request indicators (SRI) for UEs wishing to be scheduled uplink resources, and feedback of downlink channel state information (CSI) for example, see ¶ 0158); 
determine a PUCCH resource for the triggered CSI report in accordance with the PUCCH resource indicator in the downlink-related DCI message (the physical Uplink Control Channel (PUCCH) may carry control information such as ACK/NACK to the eNodeB for downlink transmissions, scheduling request indicators (SRI) for UEs wishing to be scheduled uplink resources, and feedback of downlink channel state information (CSI) for example, see ¶ 0158); and 
transmit the CSI report on the determined PUCCH resource (for downlink transmissions, scheduling request indicators (SRI) for UEs wishing to be scheduled uplink resources, and feedback of downlink channel state information (CSI) for example, see ¶ 0158).
BEALE fails to explicitly disclose that the PUCCH resource indicator indicates a resource for transmitting a HARQ-ACK for scheduled PDSCH transmission. 
In the same field of endeavor, KIM discloses the UE may transmit ACK/NACK information to the BS using the PUCCH format 3. Resource used to transmit the PUCCH format 3 may be configured as a higher layer. Here, the BS may use a specific field within the DCI format to indicate a resource value of the PUCCH format 3 among four resources or more resources configured as a higher layer. For example, the BS may define and use an acknowledge resource indication/indicator (ARI) field within the DCI format or may use a transmission power control (TPC) command field (see ¶ 0204). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate KIM’s teaching in the network taught by BEALE in order to indicate the receiving device (e,g.  UE) when to transmit the feedback ACK/NACK information to the transmitting device (e.g. network node) -thus the network can maintain channel reliability. 

Regarding claim 13, BEALE discloses determining the PUCCH resource for the triggered CSI report further in accordance with the grant to schedule the PDSCH transmission (In order to inform the UEs of the location of their allocated communications resource elements, resource control information specifying downlink resource allocations is conveyed across the PDCCH in a form termed downlink control information (DCI), where resource allocations for a PDSCH are communicated in a preceding PDCCH instance in the same subframe, see ¶ 0158).

Regarding claim 14, BEALE discloses obtaining configuration information associated with interpreting the PUCCH resource indicator (During a resource allocation procedure, UEs thus monitor the PDCCH for DCI addressed to them and once such a DCI is detected, receive the DCI and detect and estimate the data from the relevant part of the PDSCH. Each uplink subframe may include a plurality of different channels, for example a physical uplink communications channel (PUSCH) 305, a physical uplink control channel (PUCCH) 306, and a physical random access channel (PRACH), see ¶ 0158). 
Regarding claim 21, BEALE discloses a method performed by a network node, the method comprising: 
generating a downlink-related Downlink Control Information (DCI) message including a Channel State Information (CSI) request field, a grant to schedule a Physical Downlink Shared Channel (PDSCH) transmission and a Physical Uplink Control Channel (PUCCH) resource indicator indicating a Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) resource for the scheduled PDSCH transmission (in order to inform the UEs of the location of their allocated communications resource elements, resource control information specifying downlink resource allocations is conveyed across the PDCCH in a form termed downlink control information (DCI), where resource allocations for a PDSCH are communicated in a preceding PDCCH instance in the same subframe. During a resource allocation procedure, UEs thus monitor the PDCCH for DCI addressed to them and once such a DCI is detected, receive the DCI and detect and estimate the data from the relevant part of the PDSCH., see ¶ 0158); 
transmitting, on a Physical Downlink Control Channel (PDCCH), the generated downlink-related DCI message (the eNodeB transmit PDCCH including DCI to the UE, see ¶ 0158); and 
receiving a CSI report on a PUCCH resource in accordance with the downlink-related DCI message (the UE transmits CSI report to the eNodeB on PUCCH, see ¶ 0158).
BEALE fails to explicitly disclose that the PUCCH resource indicator indicates a resource for transmitting a HARQ-ACK for scheduled PDSCH transmission. 
In the same field of endeavor, KIM discloses the UE may transmit ACK/NACK information to the BS using the PUCCH format 3. Resource used to transmit the PUCCH format 3 may be configured as a higher layer. Here, the BS may use a specific field within the DCI format to indicate a resource value of the PUCCH format 3 among four resources or more resources configured as a higher layer. For example, the BS may define and use an acknowledge resource indication/indicator (ARI) field within the DCI format or may use a transmission power control (TPC) command field (see ¶ 0204). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate KIM’s teaching in the network taught by BEALE in order to indicate the receiving device (e,g.  UE) when to transmit the feedback ACK/NACK information to the transmitting device (e.g. network node) -thus the network can maintain channel reliability. 

Regarding claim 26, BEALE discloses a network node comprising a radio interface and processing circuitry configured to: 
generate a downlink-related Downlink Control Information (DCI) message including a Channel State Information (CSI) request field, a grant to schedule a Physical Downlink Shared Channel (PDSCH) transmission and a Physical Uplink Control Channel (PUCCH) resource indicator indicating a Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) resource for the scheduled PDSCH transmission (in order to inform the UEs of the location of their allocated communications resource elements, resource control information specifying downlink resource allocations is conveyed across the PDCCH in a form termed downlink control information (DCI), where resource allocations for a PDSCH are communicated in a preceding PDCCH instance in the same subframe. During a resource allocation procedure, UEs thus monitor the PDCCH for DCI addressed to them and once such a DCI is detected, receive the DCI and detect and estimate the data from the relevant part of the PDSCH., see ¶ 0158); 
transmit, on a Physical Downlink Control Channel (PDCCH), the generated downlink-related DCI message (the eNodeB transmit PDCCH including DCI to the UE, see ¶ 0158); and 
receive a CSI report on a PUCCH resource in accordance with the downlink-related DCI message (the UE transmits CSI report to the eNodeB on PUCCH, see ¶ 0158).
BEALE fails to explicitly disclose that the PUCCH resource indicator indicates a resource for transmitting a HARQ-ACK for scheduled PDSCH transmission. 
In the same field of endeavor, KIM discloses the UE may transmit ACK/NACK information to the BS using the PUCCH format 3. Resource used to transmit the PUCCH format 3 may be configured as a higher layer. Here, the BS may use a specific field within the DCI format to indicate a resource value of the PUCCH format 3 among four resources or more resources configured as a higher layer. For example, the BS may define and use an acknowledge resource indication/indicator (ARI) field within the DCI format or may use a transmission power control (TPC) command field (see ¶ 0204). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate KIM’s teaching in the network taught by BEALE in order to indicate the receiving device (e,g.  UE) when to transmit the feedback ACK/NACK information to the transmitting device (e.g. network node) -thus the network can maintain channel reliability. 

Claims 2, 8-10, 12, 18-20, 22, 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of BEALE-KIM further in view of AIBA et al. (US 2018/0020429 A1), hereinafter AIBA.
Regarding claims 2, 8-10, 12, 18-20, 22, 27, the combination of BEALE-KIM fails to explicitly disclose the downlink-related DCI message includes the CSI request field indicating whether to trigger CSI feedback on the PUCCH or the CSI report is multiplexed with a HARQ-ACK on the determined PUCCH resource or the CSI report and a HARQ-ACK are transmitted on different PUCCH resources or a second HARQ-ACK resource is determined in accordance with the PUCCH resource indicator.
In the same field of endeavor, AIBA discloses that PDCCH includes CSI request field with uplink DCI format from the base station device for triggering CSI transmission on the PUSCH (see ¶ 0208, 0271); the CSI report may by multiplexed with HARQ-ACK or not multiplexed (separately) with the CSI report and the HARQ-ACK in the PUCCH format (see ¶ 0141, 0220, 0221); and multiple PUCCH formats is used of first HARQ-ACK and the second HARQ-ACK (see ¶ 0017, 0018). 
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to incorporate AIBA’s teaching in the system taught by the combination of BEALE-KIM for enabling efficient transmission of uplink control information. 

Claims 5-7, 15-17, 23-25, 28-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of BEALE-KIM further in view of TIIROLA et al. (US 2020/00221444 A1), hereinafter TIIROLA.
Regarding claims 5-7, 15-17, 23-25, 28-30, the combination of BEALE-KIM fails to disclose that determining the PUCCH resource comprises at least one of: determining a first PUCCH resource responsive to a CSI request being indicated in the downlink-related DCI message; and determining a second PUCCH resource responsive to a CSI request being not indicated in the downlink-related DCI message or wherein the first PUCCH resource is different from the second PUUCH resource or wherein determining the PUCCH resource further comprises determining at least a third PUCCH resource responsive to both the CSI request being indicated and the grant to schedule the PDSCH transmission being included in the downlink DCI message.
In the same field of endeavor, TIIROLA discloses that each of a plurality of PUCCH resources are selectively/dynamically configurable for indicating CSI request by the serving BS to the UE using either RRC signaling or DCI information (see ¶ 0053). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement TIIROLA’s teaching in the network/system taught by the combination of BEALE-KIM for providing capability to configure the uplink control channel based on the network’s need. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412